Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Andrew Kolomayets on 09/02/2022.
The application has been amended as follows: 


1.(Currently Amended) A device for preventing a towel from slipping off of a towel holder, said device being removable from said towel holder and comprising: 
a unitary one-piece : 
a towel contacting surface configured to provide a frictional interface for a towel, and 
an opposed towel holder contacting surface configured to contact a towel holder;
 	at least two adjacent attachment formations associated with the body and positioned adjacent to the first edge of the body, said adjacent attachment formations associated with said first edge defining a space therebetween;
at least two adjacent attachment formations associated with the body and positioned adjacent to the second edge of the body, said at least two adjacent attachment formations associated with said second edge defining a space therebetween, 
wherein each of said at least two adjacent attachment formations associated with said first and second edges, comprises a finger extending from said respective edge, said finger including an elongated portion terminating in a tab or ball shaped portion wherein the tab or ball-shaped portion is wider than said elongated portion,
wherein at least one of said at least two attachment formations extending from one of said first and second edges Is configured to be aligned with a space defined by two adjacent attachment formations extending from the other of said first and second edges of the body to place the body into an engaged condition surrounding a towel holder, wherein said engaged condition consists of said finger with said tab or ball-shaped portion associated with one of said first and second edges is press fit through a corresponding space defined by a corresponding pair of said fingers of the other of said first and second edges, wherein said corresponding space defined by the corresponding pair of said fingers of the other of said first and second edges is smaller than said tab or ball-shaped portion associated with one of said first and second edges.

2. (Canceled).
3. (Canceled).

4. (Currently Amended) The device of claim 1, wherein the at least two adjacent attachment formations associated with said first and second edges extending from an edge are substantially identical.

5. (Canceled).
6. (Canceled).
7. (Canceled).
8. (Canceled).
9. (Canceled).
10. (Canceled).

11. (Original) The device of claim 1, further comprising a plurality of friction formations associated with the towel contacting surface and extending above the towel contacting surface.

12. (Previously Presented) The device of claim 11, wherein the plurality of friction formations are positioned between the opposed first and second edges.

13. (Original) The device of claim 11, wherein the plurality of friction formations are integrally formed with the body.

14. (Original) The device of claim 1, wherein the body is formed of a polymeric material.

15. (Previously Presented) The device of claim 1, wherein the body is formed of an elastic and stretchable material.

16. (Original) The device of claim 11, wherein the plurality of friction formations are substantially identical.

17. (Canceled).

18. (Original) The device of claim 11, wherein the plurality of friction formations are arranged in uniform rows and columns.

19. (Currently Amended) The device of claim 11, further comprising a plurality of grooves defined in the towel holder contacting surface, wherein
the plurality of grooves are positioned between the at least [[one]] two attachment formations positioned adjacent to the first edge and the at least [[one]] two attachment formations positioned adjacent to the second edge, and the plurality of grooves extend substantially parallel to the first and second edges.

20. (Canceled).

21. (Currently Amended) The device of claim 1 [[2]], wherein said body comprises first and second opposed ends and first and second opposed sides said first and second opposed sides and said first and second opposed ends each respectively comprise said first and second edges

22. (Canceled).
23. (Canceled).
24. (Canceled).
25. (Canceled).

26. (Currently Amended) The device of claim 1, wherein said finger comprises said corresponding space comprises a notch for receiving said ball-shaped portion.

Cancel claim 27. 

28. (Currently Amended) The device of Claim 1 wherein said finger comprises said tab and said tab is perpendicular to said elongated portion.

29. (Canceled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/           Primary Examiner, Art Unit 3631